DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
A. Figs. 1-5A
B. Fig. 5B
C. Fig. 5C
D. Fig. 6A
E. Fig. 6B
F. Fig. 7A
G. Fig. 7B
H. Fig. 7C
I. Fig. 8
J. Fig. 9A
K. Fig. 9B
L. Fig. 10A
M. Fig. 10B
N. Fig. 11
O. Fig. 12A
P. Fig. 12B
Q. Fig. 12C
R. Fig. 12D
S. Fig. 13
T. Fig. 14
U. Fig. 15A
V. Fig. 15B
W. Fig. 15C
The species are independent or distinct because each species have different configuration of light selection layer and/or lens array. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Wen Wen Gu on 8/26/2022 a provisional election was made without traverse to prosecute the invention of Species J. Fig. 9A, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “coverting” in line 6 should be --converting--; and the word “selction” in line 8 should be --selection--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the word “retarde” in line 8 should be --retarder--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackey et al. (US 2018/0357462; hereinafter Mackey).
Regarding claim 1: 
Mackey discloses an under-display fingerprint sensor of generating a fingerprint image of a finger in contact with a glass cover disposed over a display panel (see Fig. 7), comprising: 
a light selection layer, being disposed under a display panel, configured for converting a downward circularly-polarized light that is reflected in a region below a valley of a fingerprint in contact with an upper surface of a glass cover into a downward linearly-polarized light (see Fig. 7; polarizer 720 is a light selection layer; also see Fig. 8; the light reflected from the fingerprint in contact with tan upper surface of the glass cover is a linearly-polarized light at process 14), and configured for converting an unpolarized light that propagates downwardly from the display panel into a sensor linearly-polarized light (see Fig. 7; the downward DL light is an unpolarized light before the polarizer 720 and is converted by the polarizer 720 into a sensor linearly-polarized light that is detected by the sensor); 
a plurality of lenses, being disposed apart from the light selection layer, configured for refracting the downward linearly-polarized light and the sensor linearly- polarized light that propagate in a perpendicular direction toward each focal point, and configured for deviating the downward linearly-polarized light and the sensor linearly-polarized light that propagate at an angle other than perpendicular from the focal point (see paragraph 61; “the angular selective structure may include a plurality of collimator filter elements or collimators”,  “The reflected light is filtered by the collimators such that only certain of the reflected light beams reach optical sensing elements in the sensor”); and 
an image sensor having a plurality of light receiving units disposed at each focal point of the plurality of lenses to receive the downward linearly-polarized light and the sensor linearly-polarized light that are refracted toward each focal point (see Fig. 7 and Abstract; “the sensor layer having a plurality of photosensors”).
Regarding claim 2: 
Mackey discloses the under-display fingerprint sensor of claim 1, wherein the light selection layer comprises: 
a sensor retarder configured for converting the downwardly circularly-polarized light into the downward linearly-polarized light and configured for passing the unpolarized light (see Fig. 7; retarder 722 is a sensor retarder); and 
a sensor polarizer, being disposed under the sensor retarder, configured for passing the downward linearly-polarized light, and configured for converting the unpolarized light into the sensor linearly-polarized light (see Fig. 7; linear polarizer 724 is a sensor polarizer; also see paragraph 58), 
wherein a light amount of the unpolarized light is reduced by the sensor polarizer (see Fig. 7; the light directly from the display is attenuated by the polarizer 724 before entering the sensor).
Regarding claim 3: 
Mackey discloses the under-display fingerprint sensor of claim 2, wherein the sensor polarizer has a polarization axis inclined at +45 degrees with respect to a slow axis of the sensor retarder layer (see paragraph 60). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Jiang et al. (US 2021/0319199; hereinafter Jiang).
Regarding claim 9:
Mackey discloses all the features in claim 1.  However, Mackey does not disclose the under-display fingerprint sensor further comprising an inclined light blocking structure, being interposed between the light selection layer and the image sensor and having a plurality of through holes extending vertically from an upper surface to a lower surface thereof, wherein one of the plurality of lenses is accommodated in one of the plurality of through holes.
In the same field of endeavor, Jiang discloses an under-display fingerprint sensor further comprising an inclined light blocking structure, being interposed between the light selection layer and the image sensor and having a plurality of through holes extending vertically from an upper surface to a lower surface thereof, wherein one of the plurality of lenses is accommodated in one of the plurality of through holes (see Fig. 13; the black structures are included light blocking structure). 
	Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to modify the under-display fingerprint sensor of Mackey to further include an inclined light blocking structure, being interposed between the light selection layer and the image sensor and having a plurality of through holes extending vertically from an upper surface to a lower surface thereof, wherein one of the plurality of lenses is accommodated in one of the plurality of through holes as taught by Jiang.  One of ordinary skill in the art would have been motivated to do this because crosstalk of oblique light signals received by photosensitive regions of adjacent optical sensing pixels can be avoided, thereby improving a fingerprint identification effect of the fingerprint identification apparatus (see Jiang, paragraph 190).
	Regarding claim 10: 
	Mackey discloses all the features in claim 1. However, Mackey does not disclose the under-display fingerprint sensor, wherein the image sensor comprises a plurality of layers being interposed between an upper surface of the image sensor and the plurality of light receiving units and extending in a horizontal direction, wherein the plurality of layers have openings formed over each of the plurality of light receiving units.
	In the same field of endeavor, Jiang discloses an under-display fingerprint sensor, wherein the image sensor comprises a plurality of layers being interposed between an upper surface of the image sensor and the plurality of light receiving units and extending in a horizontal direction, wherein the plurality of layers have openings formed over each of the plurality of light receiving units (see Fig. 13).
	Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to modify the under-display fingerprint sensor of Mackey such that the image sensor comprises a plurality of layers being interposed between an upper surface of the image sensor and the plurality of light receiving units and extending in a horizontal direction, wherein the plurality of layers have openings formed over each of the plurality of light receiving units as taught by Jiang.  One of ordinary skill in the art would have been motivated to do this because crosstalk of oblique light signals received by photosensitive regions of adjacent optical sensing pixels can be avoided, thereby improving a fingerprint identification effect of the fingerprint identification apparatus (see Jiang, paragraph 190).
	Regarding claim 11: 
	Mackey and Jiang disclose all the features in claim 10.  Jiang further discloses the under-display fingerprint sensor wherein diameters of the openings formed in the plurality of layers decreases as it approaches the plurality of light receiving units (see Fig. 13).
	The motivation to combine Mackey and Jiang is provided above in claim 10. 
	Regarding claim 12: 
	Mackey discloses all the features in claim 1.  However, Mackey does not disclose the under-display fingerprint sensor further comprising an inclined light blocking structure being disposed on a lower surface of the light selection layer and having a plurality of layers that extend in a horizontal direction, wherein the plurality of layers have openings formed over each of the plurality of lenses, wherein a lower surface of the inclined light blocking structure is spaced apart from the plurality of lenses.
	In the same field of endeavor, Jiang discloses an under-display fingerprint sensor comprising an inclined light blocking structure being disposed on a lower surface of the light selection layer (see Fig. 13; the black structures are formed under the lens, which would have been located on a lower surface of the light selection layer of Mackey) and having a plurality of layers that extend in a horizontal direction (see Fig. 13; the black structures are extended in the horizontal direction), wherein the plurality of layers have openings formed over each of the plurality of lenses, wherein a lower surface of the inclined light blocking structure is spaced apart from the plurality of lenses (see Fig. 13).
	Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to modify the under-display fingerprint sensor of Mackey to further include an inclined light blocking structure being disposed on a lower surface of the light selection layer and having a plurality of layers that extend in a horizontal direction, wherein the plurality of layers have openings formed over each of the plurality of lenses, wherein a lower surface of the inclined light blocking structure is spaced apart from the plurality of lenses as taught by Jiang.  One of ordinary skill in the art would have been motivated to do this because crosstalk of oblique light signals received by photosensitive regions of adjacent optical sensing pixels can be avoided, thereby improving a fingerprint identification effect of the fingerprint identification apparatus (see Jiang, paragraph 190).
	Regarding claim 13: 
	Mackey and Jiang disclose all the features in claim 12.  Jiang further discloses the under-display fingerprint sensor further comprising a light blocking layer formed in a flat surface between the plurality of lenses to block light incident into the image sensor (see Fig. 13 and paragraph 190).
	The motivation to combine Mackey and Jiang is provided above in claim 12.
	Regarding claim 14: 
	Mackey disclose all the features in claim 1.  Mackey does not disclose the under-display fingerprint sensor, wherein one lens corresponds to a plurality of sub light receiving units constituting one light receiving unit and is configured for focusing light belonging to a range of perpendicular incidence angle that has passed through a plurality of light paths on each of the plurality of sub light receiving units.
	In the same field of endeavor, Jiang discloses an under-display fingerprint sensor, wherein one lens corresponds to a plurality of sub light receiving units constituting one light receiving unit and is configured for focusing light belonging to a range of perpendicular incidence angle that has passed through a plurality of light paths on each of the plurality of sub light receiving units (see Fig. 13; one lens 302 corresponds to at least two optical sensing pixels 301).
	Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to modify the under-display fingerprint sensor of Mackey such that one lens corresponds to a plurality of sub light receiving units constituting one light receiving unit and is configured for focusing light belonging to a range of perpendicular incidence angle that has passed through a plurality of light paths on each of the plurality of sub light receiving units as taught by Jiang.  One of ordinary skill in the art would have been motivated to do this because crosstalk of oblique light signals received by photosensitive regions of adjacent optical sensing pixels can be avoided, thereby improving a fingerprint identification effect of the fingerprint identification apparatus (see Jiang, paragraph 190).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4, none of the reference of record alone or in combination discloses or suggests the under-display fingerprint sensor of claim 1, wherein a first light receiving unit among the plurality of light receiving units receives the downward linearly-polarized light and the sensor linearly-polarized light and a second light receiving unit among the plurality of light receiving units receives the sensor linearly-polarized light.
In regards to claim 5, none of the reference of record alone or in combination discloses or suggests the under-display fingerprint sensor of claim 1, wherein a lower surface of the light seletion layer is an interface between two media having different refractive indices, wherein the downward linearly-polarized light and the sensor linearly-polarized light perpendicularly incident on the lower surface of the light selection layer propagate in the perpendicular direction and the downward linearly-polarized light and the sensor linearly-polarized light incident on the lower surface of the light selection layer at the angle other than perpendicular are refracted at a refraction angle greater than an incidence angle.
In regards to claim 6, none of the reference of record alone or in combination discloses or suggests the under-display fingerprint sensor of claim 1, wherein the light selection layer comprises: a first sensor retarder configured for converting the downward circularly- polarized light into the downward linearly-polarized light; a first sensor polarizer, being disposed under the first sensor retarder, configured for passing the downward linearly-polarized light, and configured for converting the unpolarized light into a first sensor linearly-polarized light; and a second sensor polarizer, being disposed under the first sensor retarder, configured for attenuating the downward linearly-polarized light, configured for converting the unpolarized light into a second sensor linearly-polarized light, wherein a combination of the first sensor retarder and the first sensor polarizer is a first light path and a combination of the first sensor retarder and the second sensor polarizer is a second light path.
In regards to claim 7, none of the reference of record alone or in combination discloses or suggests the under-display fingerprint sensor of claim 1, wherein the light selection layer comprises: a first sensor retarder and a second sensor retarder having slow axes orthogonal to each other; and a first sensor polarizer disposed under the first sensor retarder and the second sensor retarder, wherein a combination of the first sensor retarder and the first sensor polarizer is a first light path, and a combination of the second sensor retarder and the first sensor polarizer is a second light path.
In regards to claim 8, none of the reference of record alone or in combination discloses or suggests the under-display fingerprint sensor of claim 1, wherein the light selection layer comprises: a first sensor retarder and a second sensor retarder alternately disposed in a first direction and having slow axes orthogonal to each other; and a first sensor polarizer and a second sensor polarizer alternately disposed under the first sensor retarder and the second sensor retarder in a second direction and having polarization axes orthogonal to each other, wherein a combination of the first sensor retarder and the first sensor polarizer and a combination of the second sensor retarder and the second sensor polarizer are a first light path and a combination of the second sensor retarder and the first sensor polarizer and a combination of the first sensor retarder and the first sensor polarizer are a second light path. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2021/0089740) teaches a display panel with polarizer provided between the OLED substrate and the touch cover. 
Setlak et al. (US 2020/0387684) discloses an enhanced under-display fingerprint sensing using angle-focused narrow field-of-view filters. 
Jung et al. (US 2019/0034690) discloses a display for recognizing fingerprint using a plurality of polarizers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625